 



EXHIBIT 10.2
Affiliated Computer Services, Inc.
2828 North Haskell Avenue
Dallas, Texas 75204
November 26, 2006
Warren D. Edwards
c/o Affiliated Computer Services, Inc.
2828 North Haskell Avenue
Dallas, Texas 75204
Dear Warren:
     This will confirm the agreement (the “Agreement”) that has been reached
with you in connection with your separation from employment from Affiliated
Computer Services, Inc. (the “Company”) and its subsidiaries and affiliates.
     1. Effective Date: Effective as the date set forth above (the “Effective
Date”), and subject to paragraph 2 below, you have resigned from all positions
with the Company and its subsidiaries and affiliates, including as Executive
Vice President and Chief Financial Officer, other than an employee of the
Company, as provided in paragraph 2 below. A copy of your letter of resignation
dated November 26, 2006 is attached hereto as Exhibit A. You agree to execute
any additional documents necessary to effect such resignations.
     2. Ongoing Services: From the Effective Date until June 30, 2007 (the
“Termination Date”) (such period being the “Transition Period”), you shall
continue as an employee of the Company. During the Transition Period, you shall
report to the Chairman or Chief Executive Officer of the Company as determined
by the Chairman, and you shall provide to the Company such transitional services
as may reasonably be designated from time to time. Such services shall be
provided either from your home or the Company’s principal offices on a full time
basis or such other basis as is mutually agreed between you and the Company.
     3. Pay and Benefits: You will receive base salary at a rate of $34,300 per
month during the Transition Period, provided that you sign and deliver the ADEA
Release in the form attached hereto as Exhibit B (the “ADEA Release”) and such
ADEA Release becomes effective in accordance with its terms. During the
Transition Period, (a) you shall continue to participate in all employee benefit
plans and programs made generally available to employees of the Company, except
that you shall not be entitled to participate in the Company’s bonus and other
non- tax-qualified incentive compensation plans or programs, (b) you shall
continue to participate in the Company’s executive medical program (the
“Executive Medical Program”) and (c) you shall continue to be eligible for
business expense reimbursement in accordance with standard Company policy. In
the event that you do not sign and deliver the ADEA Release or you revoke your
consent to the ADEA Release, the immediately preceding sentence shall remain in
full force and effect except that your compensation during the Transition Period
will be reduced from a rate of $34,300 per month to a rate of $10,000 per month.
Your eligibility to

 



--------------------------------------------------------------------------------



 



Warren D. Edwards
Page 2
participate in the Company’s benefit plans and programs will terminate as of the
Termination Date except that, in consideration for your agreement to the
covenants set forth in paragraphs 5 and 6, you shall be entitled to continue to
participate in the Executive Medical Program and the Company’s executive long
term disability program (the “LTD Program”) as in effect from time to time for
its senior executives through December 31, 2009; provided, however, that if the
Executive Medical Program and/or the LTD Program is terminated or amended to the
detriment of the participants in the plan (including you) or your continued
participation in such programs is not permitted under the terms thereof, the
Company shall provide, at the Company’s expense, health and disability insurance
benefits equal to those provided under the Executive Medical Program and the LTD
Program, as the case may, through December 31, 2009.
     4. Stock Options: Notwithstanding anything to the contrary set forth in the
Company’s 1997 Stock Incentive Plan or in any other plan and/or award agreements
pursuant to which you were granted options or other derivative securities to
acquire common stock of the Company (“Options”):
          (a) each Option that is unvested as of the Effective Date (“Unvested
Options”) shall terminate immediately upon such date and you shall have no
further rights with respect to such Unvested Options, except that where
indicated on Exhibit C hereto, the Options so indicated shall vest on the
respective dates set forth on Exhibit C provided that you have not materially
breached the provisions of Sections 2, 6, 7, 9 and 10 as of such dates.
          (b) each Option that is vested as of the Effective Date or that
becomes vested in accordance with Section 4(a) above (“Vested Options”), shall
remain outstanding in accordance with its terms except that (i) the exercise
price of each such Vested Option shall be increased to the amount determined for
financial reporting purposes uniformly applied for all Company options in
connection with the review being performed by the Company in conjunction with
the audit of the Company’s financial statements for the fiscal year ended
June 30, 2006, (ii) each such Vested Option shall terminate either on the date
that is 90 days following the Termination Date or on the first anniversary of
the Termination Date, as indicated on Exhibit C hereto, and following such date
you shall have no further rights with respect to such Vested Options (provided,
however, that in the event there exists a blackout period pursuant to which you
are not able to exercise your Options in the last month of such period (whether
by reason of the new exercise price not having been determined in accordance
with clause (i) above, or otherwise), the exercise period shall automatically be
extended for 30 days following the end of such blackout period), (iii) no more
than eighty percent (80%) of the Vested Options may be exercised prior to
May 31, 2007, (iv) the Vested Options shall not be subject to forfeiture, and
you shall in no manner be divested of the Vested Options, following the
Effective Date for any reason (including but not limited to any subsequent
termination by the Company or any determination of the Company with respect to
your termination for “cause” under common law, or under the terms of the 1997
Stock Incentive Plan or any other plan, program, arrangement or agreement) and
(v) the Vested Options may not be exercised until the new exercise price has
been determined in accordance with clause (i) above.
     You represent and agree that Exhibit C hereto sets forth a complete and
accurate list of all of your Options (including Unvested Options and Vested
Options).

 



--------------------------------------------------------------------------------



 



Warren D. Edwards
Page 3
     5. General Release and Waiver:
          (a) In consideration of the Company’s obligations hereunder and
acceptance of your resignation, you, your heirs, successors, and assigns, hereby
knowingly and voluntarily release and forever discharge the Company and its
subsidiaries and affiliates, together with all of their respective current and
former officers, directors, consultants, agents, attorneys, representatives and
employees, and each of their predecessors, successors and assigns (collectively,
the “Releasees”), from any and all debts, demands, actions, causes of actions,
accounts, covenants, contracts, agreements, claims, damages, omissions,
promises, and any and all claims and liabilities whatsoever, of every name and
nature, known or unknown, suspected or unsuspected, both in law and equity
(“Claims”), which you ever had, now have, or may hereafter claim to have against
the Releasees by reason of any matter, cause or thing whatsoever arising from
the beginning of time to the time you sign this Agreement (the “General
Release”). This General Release of Claims shall apply to any Claim of any type,
including, without limitation, any and all Claims of any type that you may have
arising under the common law, under Title VII of the Civil Rights Act of 1964,
the Civil Rights Act of 1991, the Americans With Disabilities Act, the Family
and Medical Leave Act, the Employee Retirement Income Security Act (“ERISA”),
the Sarbanes-Oxley Act of 2002, the Texas Commission on Human Rights Act, or the
Texas Pay Day Law, each as amended, and any other Federal, state or local
statutes, regulations, ordinances or common law (but shall not apply to any
Claims you may have arising under the Age Discrimination in Employment Act, as
amended), or under any policy, agreement, contract, understanding or promise,
written or oral, formal or informal, between any of the Releasees and you, and
shall further apply, without limitation, to any and all Claims in connection
with, related to or arising out of your employment, or the termination of your
employment, with the Company; provided, however, that this General Release shall
not apply to or impair (i) Claims for vested benefits pursuant to any Company
employee benefit plan in which you were a participant before the Termination
Date; (ii) any Claims for unemployment insurance benefits or workers’
compensation benefits applicable to the period through the Termination Date;
(iii) any Claims that may arise under this Agreement (including without
limitation, Claims under any D&O or similar insurance, or under the Company’s
Bylaws, Certificate of Incorporation and/or other governing documents, or under
the Executive Medical Plan or LTD Plan) or (iv) any Claims for business expense
reimbursement.
          (b) For the purpose of implementing a full and complete release, you
understand and agree that this Agreement is intended to include all claims, if
any, which you may have and which you do not now know or suspect to exist in
your favor against the Company or any of the Releasees and that this Agreement
extinguishes those claims.
          (c) You represent and warrant that you have not filed any complaints
or charges with any court or administrative agency against the Company or any of
the Releasees, which have not been dismissed, closed, withdrawn or otherwise
terminated on or before the date of this Agreement. You further represent and
agree that you have not assigned nor transferred or attempted to assign or
transfer, nor will you attempt to assign or transfer, to any person or entity
not a party to this Agreement any of the Claims you are releasing in this
Agreement. Furthermore, by signing this General Release, you represent and agree
that you will not be

 



--------------------------------------------------------------------------------



 



Warren D. Edwards
Page 4
entitled to any personal recovery in any action or proceeding that may be
commenced on your behalf arising out of the matters released hereby.
     6. Restrictive Covenants: You agree that: (i) in the course of your
employment with the Company you have had, and until the Termination Date may
continue to have, access to confidential and proprietary information
(“Confidential Information”) relating to the Company, its subsidiaries and
affiliates, and their respective businesses, clients, finances, operations,
strategic or other plans, employees, trade practices, trade secrets, know how or
other matters that are not publicly known outside the Company, which are
integral to the operations and success of the Company, and that such
Confidential Information has been disclosed to you in confidence and only for
the use of the Company; (ii) the direct and indirect disclosure of any such
Confidential Information would place the Company at a competitive disadvantage
and would do damage, monetary or otherwise, to the Company’s business; (iii) the
Confidential Information constitutes a trade secret of the Company; and (iv) the
engaging by you in any of the activities prohibited by this paragraph 6 may
constitute improper misappropriation and/or use of such information and trade
secrets. Accordingly, you agree as follows:
     (a) Confidential Information. Following the Effective Date, during the
Transition Period and at all times thereafter (a) you will keep confidential and
will not directly or indirectly, communicate, divulge, disclose, make known or
furnish to any other person, business, firm, partnership, limited partnership,
limited liability partnership, limited liability company, corporation or other
entity any Confidential Information, other than in the proper performance of the
transitional/consulting services during the Transition Period and under the
direction of the Company and unless and until such Confidential Information
shall become general public knowledge through no fault of your own, and (b) you
will not make use of such Confidential Information on your own behalf, or on
behalf of any third party. You further understand and agree that you shall not
copy, in whole or in part, any such Confidential Information, and that you will
return to the Company any and all copies, duplicates, reproductions or excerpts
of such Confidential Information, and any such information stored electronically
on tapes, computer disks or in any other manner within your possession, custody
or control. The provisions of this paragraph 6 are in addition to any other
written confidentiality or non-disclosure agreements that you may have with the
Company or any of the Releasees, and are not meant to and do not excuse any
additional obligations that you may have under such agreements. Notwithstanding
the provisions of this paragraph 6, or of paragraph 7, you shall not be
restricted from sharing with your counsel, or retaining, copying or excerpting,
any information or documentation, whether or not constituting Confidential
Information or Property, for the purpose of assisting you in your defense of any
inquiry or proceeding concerning the Company’s historical stock option practices
or related matters.
          (b) Non-Competition. For the period commencing on the Effective Date
and continuing until December 31, 2009, you shall not directly or indirectly,
whether as an officer, director, employee, consultant, owner, investor, partner,
associate, employee, stockholder or otherwise, be engaged in or have any
financial interest in or affiliation with, or render any services to or for any
person, business, firm, partnership, limited partnership, limited liability

 



--------------------------------------------------------------------------------



 



Warren D. Edwards
Page 5
partnership, limited liability company, corporation or other entity which is
either directly, indirectly or through an affiliated or related entity, engaged
in the business in any Competing Area (a “Competitive Business”) of providing
business process and information technology outsourcing solutions to commercial
and government clients or any similar business. For purposes of this Agreement,
“Competing Area” shall mean any city, locality or region of the United States,
or any other place in the world, where the Company or any of its subsidiaries or
affiliates had operations during the six (6) month period prior to the Effective
Date, or in which, during the six (6) month period prior to the Effective Date,
the Company or any of its subsidiaries or affiliates had made substantial plans
with the intention of establishing operations in such city, locality or region.
Notwithstanding anything to the contrary contained herein, (i) the “beneficial
ownership” by you, either individually or as a member of a “group,” as such
terms are used in Rule 13d of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended, of not more than three percent (3%)
of the voting stock of any publicly held corporation shall not alone constitute
a violation of this Agreement, and (ii) your investment, participation,
consulting, employment or directorship in a private equity fund or other
business enterprise involving venture capital which makes, may make or has made
investments in a Competitive Business shall not constitute a violation of this
Agreement, provided that you are not engaged, and do not participate in, such
Competitive Business as an employee, officer, consultant or director thereof or
otherwise. You expressly understand and agree that you are receiving adequate
and sufficient consideration in exchange for your agreeing to the restrictions
set forth in this paragraph 6(b).
          (c) Non-Solicitation. For the period commencing on the Effective Date
and continuing until December 31, 2009, you agree that you will not, directly or
indirectly, for your benefit or for the benefit of any other person, firm,
partnership, corporation or other entity (each, a “Person”), other than with
respect to any of the actions which you take in good faith pursuant to your
continuing employment relationship with the Company during the Transition
Period, do any of the following:

  (i)   solicit, influence, induce or encourage or attempt to solicit,
influence, induce or encourage any Person known to you to be (or to have been
within the then immediately preceding twelve (12) month period) a customer,
client, supplier or consultant of the Company or any of its subsidiaries or
affiliates, to divert their business to any Competitive Business or otherwise
terminate, alter or reduce his, her or its relationship with the Company or any
of its subsidiaries or affiliates for any purpose or no purpose;     (ii)  
solicit, influence, induce or encourage or attempt to solicit, influence, induce
or encourage any known prospective customer or client of the Company or any of
its subsidiaries or affiliates which has been the subject of a written bid,
offer or proposal which was known by you by the Company or any of its
subsidiaries or affiliates, within the then immediately preceding one (1) year
period, in connection with the operation of a Competitive Business;

 



--------------------------------------------------------------------------------



 



Warren D. Edwards
Page 6

  (iii)   solicit or recruit any individual known to you to be an employee of
the Company or any of its subsidiaries or affiliates for the purpose of enticing
such individual to leave the employ of the Company or any of its subsidiaries or
affiliates, or hire or retain any employee or individual who is an independent
contractor of the Company to work for or perform services for any Competitive
Business; or     (iv)   otherwise attempt to limit or interfere with any
business agreement or relationship existing between the Company or any of its
subsidiaries or affiliates and a third party, other than at the direction of the
Company.

          (d) Covenants are Reasonable and Necessary. You agree that due to the
uniqueness of your skills and abilities and the uniqueness of the Confidential
Information you possess, the covenants set forth in this paragraph 6 are
reasonable and necessary for the protection and continuity of the goodwill and
business of the Company and its subsidiaries and affiliates. You further agree
that, due to the proprietary nature of the business of the Company and its
subsidiaries and affiliates, the restrictions set forth in this paragraph 6 are
reasonable as to duration and scope.
          (e) Remedies and Injunctive Relief. You acknowledge that the Company
would suffer irreparable injury for which monetary damages would not serve as
adequate compensation if you were to breach any of the provisions of this
paragraph 6. Therefore, in the event of such a breach, or threatened breach, you
agree that the Company shall be entitled, in addition to any of the rights and
remedies that it may have at law and equity, to immediate injunctive relief
against you, without the need to post any bond. Notwithstanding anything to the
contrary contained herein, including paragraph 16 herein (concerning
arbitration), the injunction may be entered by any court of competent
jurisdiction, enjoining and restraining you from engaging in or continuing such
breach or threatened breach. The existence of any claim or cause of action,
which you may have or assert against the Company, shall not serve as a defense
or bar to the enforcement of the covenants made in this paragraph 6. Further,
nothing contained herein shall be deemed to preclude the Company from obtaining
any other remedy as a result of your breach or threatened breach hereof,
including recovery of actual monetary damages it may suffer by reason of any
such breach or threatened breach.
     7. Return of Property: All Confidential Information and all documents,
records, plans, data, content, reports, lists, papers, articles, notes or other
materials, whether electronic, paper or otherwise, and all software, equipment,
and other physical property, and all copies of the foregoing, whether or not
embodying Confidential Information, that have come into your possession or been
produced by you in connection with your employment (“Property”), have been and
remain the sole property of the Company or its subsidiaries or affiliates, as
applicable. You agree that you will return all such Property to the Company on
the Termination Date or upon the Company’s earlier request.
     8. [Intentionally Omitted].

 



--------------------------------------------------------------------------------



 



Warren D. Edwards
Page 7
     9. Truthful Testimony: Notwithstanding anything else in this Agreement,
nothing in this Agreement is intended to or shall preclude you from providing
truthful testimony in response to a valid subpoena, court order, regulatory
request or other judicial, administrative or legal process or otherwise as
required by law, in which event you shall notify the Company in writing as
promptly as practicable after receiving any such request of the anticipated
testimony and at least ten (10) days prior to providing such testimony (or, if
such notice is not possible under the circumstances, with as much prior notice
as is possible), nor will any such truthful testimony be asserted as a violation
of this Agreement.
     10. Cooperation: Notwithstanding anything else in this Agreement, you agree
that, following the Termination Date, you will cooperate fully with the Company
and its subsidiaries and affiliates concerning requests for information about
the business of the Company or its subsidiaries or affiliates or your
involvement and participation therein; the defense, prosecution or investigation
of any claims or actions now in existence or which may be brought in the future
against or on behalf of the Company or its subsidiaries or affiliates which
relate to events or occurrences that transpired while you were employed by the
Company; and in connection with any investigation or review by any federal,
state or local regulatory, quasi-regulatory or self-governing authority
(including, without limitation, the Securities and Exchange Commission) as any
such investigation or review relates to events or occurrences that transpired
while you were employed by the Company. Your full cooperation shall include, but
not be limited to, being available to meet and speak with officers, directors,
or employees of the Company and/or its counsel or other representatives at
reasonable times and locations, executing accurate and truthful documents, and
taking such other actions as may reasonably be requested of you by the Company
and/or its counsel or other representatives to effectuate the foregoing. In
requesting such cooperation, the Company will consider other commitments that
you may have at the time of the request. The Company will reimburse you for any
reasonable, out-of-pocket travel, hotel and meal, or similar expenses incurred
in connection with your performance of obligations pursuant to this paragraph 10
for which you have obtained prior, written approval from the Company. Any
failure by you to cooperate based upon an assertion of your right not to be a
witness against yourself shall not be considered a violation of this paragraph
10.
     11. No Admission of Liability: You acknowledge that the Company is not
entering into this Agreement because it believes you have any cognizable legal
claim. The execution, delivery and performance of this Agreement by the Company
and by you shall not be construed as an admission of liability of any kind on
the part of, or as evidence of any unlawful or improper conduct of any kind by,
the Company or any of the Releasees or by you, and any and all such liability
and conduct is expressly denied by the parties hereto.
     12. Consultation with Attorney; Knowing and Voluntary Waiver: The Company
advises you to consult with an attorney of your choosing prior to signing this
Agreement. You understand and agree that you have the right and have been given
the opportunity to review this Agreement and, specifically, the General Release
in paragraph 5 above, with an attorney. You also understand and agree that the
Company is under no obligation to offer you the payments and benefits set forth
in paragraphs 3 and 4 above and that you are under no obligation to consent to
the General Release set forth in paragraph 5 above. You

 



--------------------------------------------------------------------------------



 



Warren D. Edwards
Page 8
acknowledge and agree that the payments and benefits set forth in paragraphs 3
and 4 above constitute sufficient consideration to require you to comply with
your obligations under this Agreement, including but not limited to the General
Release set forth in paragraph 5. You represent that you have read this
Agreement, including the General Release set forth in paragraph 5, that you
understand its terms, and that you enter into this Agreement freely,
voluntarily, and without coercion.
     13. Entire Agreement; Modification: The terms described in this Agreement
set forth the entire agreement and understanding between you and the Company and
merges and supersedes all prior agreements, arrangements and understandings,
written or oral, between you and the Company concerning the subject matter
hereof (including without limitation that certain Severance Agreement, dated as
of March 1, 2004, by and between you and the Company), except as explicitly
provided herein. You acknowledge and agree that you are not relying on any
representations or promises by any representative of the Company concerning the
meaning or any aspect of this Agreement. This Agreement may not be altered or
modified other than in writing signed by you and an authorized representative of
the Company.
     14.  Severability; It is the desire and intent of the parties hereto that
the provisions of this Agreement shall be enforced to the fullest extent
permissible under applicable law. In the event that any one or more of the
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby. Moreover, if
any one or more of the provisions contained in this Agreement shall be held to
be excessively broad as to duration, scope, activity or subject, such provisions
shall be construed by limiting or reducing them so as to be enforceable to the
maximum extent compatible with applicable law.
     15. Waiver: No waiver by either party of any breach by the other party of
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of any other provision or condition at the time or at
any prior or subsequent time. This Agreement and the provisions contained in it
shall not be construed or interpreted for or against either party because that
party drafted or caused that party’s legal representative to draft any of its
provisions.
     16. Arbitration: Except for any action by the Company or any of its
subsidiaries or affiliates seeking injunctive relief in connection with a breach
of this Agreement by you as set forth in paragraph 6(e) above, any dispute,
claim or controversy arising under or in connection with this Agreement, or the
breach thereof, or otherwise relating in any way to your ongoing services during
the Transition Period, and any dispute as to the arbitrability under this
provision, shall be resolved exclusively by final and binding arbitration
administered by the JAMS arbitration service and in accordance with its
Employment Arbitration Rules and Procedures then in effect; provided, however,
that nothing herein shall require arbitration of any claim or charge which, by
law, cannot be the subject of a compulsory arbitration agreement. Any
arbitration proceeding brought under this Agreement shall be conducted before a
single arbitrator and shall be conducted in Dallas, Texas. The written decision
of the arbitrator shall be final and binding upon the parties and in such form
that judgment may be entered in, enforced by, or appealed from, any court having
jurisdiction over the parties. Any arbitration proceedings, decision or

 



--------------------------------------------------------------------------------



 



Warren D. Edwards
Page 9
award rendered hereunder, and the validity, effect and interpretation of this
arbitration provision, shall be governed by the Federal Arbitration Act, 9
U.S.C. § 1 et seq, or the Texas Arbitration Act.
     17. Indemnification; Attorneys Fees: Notwithstanding anything in this
Agreement to the contrary, you shall continue to be covered, to the full extent
provided by applicable law and as applicable under all relevant provisions, by
the indemnification provisions set forth in the Company’s Bylaws and Certificate
of Incorporation, each as in effect on the date hereof, and by any directors and
officers insurance policies held by the Company. All attorneys fees incurred by
you in connection with the subject matter of this Agreement shall be advanced
and paid in full by the Company.
     18. Governing Law: This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas, without reference to
its choice of law rules.
     19. Counterpart Signatures: This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



Warren D. Edwards
Page 10
     If the above sets forth our agreement as you understand it and consent to
it, please so signify by signing the enclosed copy of this letter and return it
to me at the address above.

                  Very truly yours,           Affiliated Computer Services, Inc.
   
 
           
 
      /s/ William L. Deckelman, Jr.    
 
           
 
  By:   William L. Deckelman, Jr.    
 
  Title:   Executive Vice President    

         
Agreed to and Accepted:
       
 
       
     /s/ Warren D. Edwards
       
 
Warren D. Edwards
       
Dated: November 26, 2006
       

             
 
  Approved:   /s/ J. Livingston Kosberg    
 
           
 
      J. Livingston Kosberg,    
 
      Chairman, Compensation Committee    
 
      Affiliated Computer Services, Inc.    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
November 26, 2006
Board of Directors
Affiliated Computer Services, Inc.
2828 North Haskell Avenue
Dallas, Texas 75204
Gentlemen:
I, Warren D. Edwards, hereby resign from all my positions as an officer with
Affiliated Computer Services, Inc. (the “Company”) and its subsidiaries and
affiliates, including as the Company’s Executive Vice President and Chief
Financial Officer, effective immediately, but I will remain an employee of the
Company through June 30, 2007.
Sincerely,
Warren D. Edwards

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ADEA RELEASE
     For good and valuable consideration, you hereby agree to the terms of this
additional release (the “ADEA Release”).
     1. You, your heirs, successors, and assigns, hereby knowingly and
voluntarily release and forever discharge the Company and its subsidiaries and
affiliates, together with all of their respective current and former officers,
directors, consultants, agents, attorneys, representatives and employees, and
each of their predecessors, successors and assigns (collectively, the
“Releasees”), from any and all debts, demands, actions, causes of actions,
accounts, covenants, contracts, agreements, claims, damages, omissions,
promises, and any and all claims and liabilities whatsoever, known or unknown,
suspected or unsuspected, both in law and equity, arising under the Age
Discrimination in Employment Act, as amended, which you ever had, now have, or
may hereafter claim to have against the Releasees by reason of any matter, cause
or thing whatsoever arising on or before the date this Additional Release is
executed by you; provided, however, that this ADEA Release shall not apply to or
impair (i) claims for vested benefits pursuant to any other Company employee
benefit plan, as defined in ERISA, in which you were a participant before the
Effective Date; (ii) any claims for unemployment insurance benefits or workers’
compensation benefits applicable to the period through the Effective Date; or
(iii) any claims that may arise from any violation of the Agreement.
     2. You acknowledge and represent that the Company has advised you of your
right to review this ADEA Release with an attorney of your choice and that you
have been given twenty-one (21) days to consider this ADEA Release, although you
may sign and return it sooner if you so desire. You represent that you have read
this ADEA Release, that you understand its terms and that you enter into this
ADEA Release freely, voluntarily, and without coercion. You further acknowledge
and represent that you have been advised by the Company that you have seven
(7) days from the date of execution to revoke your consent to this ADEA Release
by delivering (by hand or overnight courier) written notice of revocation to me
at the Company, at the address listed in the Agreement. If no such revocation
occurs, this ADEA Release shall become effective on the eighth (8th) day
following the date you sign it. In the event that you revoke your consent, this
ADEA Release shall be null and void and shall not become effective, and your
compensation during the Transition Period will be reduced to the rate of $10,000
per month, pro rated as applicable.
     3. This ADEA Release may not be altered or modified other than in a writing
signed by you and an authorized representative of the Company. This ADEA Release
shall be governed by and construed and enforced in accordance with the laws of
the State of Texas, without reference to its choice of law rules. In the event
that any part of this ADEA Release shall be invalid, illegal or otherwise
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
     Dated:

         
 
 
 
Warren D. Edwards    

 



--------------------------------------------------------------------------------



 



EXHIBIT C


                                                                  Potential
Additional       Original   Option                     Shares Vested on  
Vesting Following   Shares Forfeited   Exercise   Expiration Outstanding        
  Number   Effective Date   Effective Date   on Effective Date   Price   Date
 
    7/11/2000       30,000     Fully Vested   N/A   N/A   $ 16.44     9/28/07
 
    3/21/2001       100,000     Fully Vested   N/A   N/A   $ 29.53     9/28/07
 
    7/23/2002       50,000     40,000 shares   10,000 shares eligible to vest on
7/23/07   N/A   $ 35.75     9/28/07
 
    8/11/2003       75,000     45,000 shares   15,000 shares eligible to vest on
8/11/2007   15,000 shares   $ 44.10     6/30/08
 
    7/30/2004       50,000     20,000 shares   10,000 shares eligible to vest on
7/30/2007   20,000 shares   $ 51.90     6/30/08
 
    3/18/2005       150,000     30,000 shares   30,000 shares eligible to vest
on 3/18/2007   90,000 shares   $ 50.25     6/30/08

 